1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6 IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 TRANQUELINO ROMERO,

 8          Worker-Appellee,

 9 v.                                                                           No. 29,565

10   SOC-LOS ALAMOS f/k/a
11   PROTECTION TECHNOLOGY
12   LOS ALAMOS, SELF INSURED,
13   TPA, CCMSI,

14          Employer/Insurer-Appellant.

15 APPEAL FROM THE WORKERS’ COMPENSATION ADMINISTRATION
16 Helen L. Stirling, Workers’ Compensation Judge

17 Tranquelino Romero
18 Taos, NM

19 Pro Se Appellee

20   Montgomery & Andrews, P.A.
21   Holly Agajanian
22   Jaime R. Kennedy
23   Santa Fe, NM

24 for Appellant

25                                 MEMORANDUM OPINION
1 VIGIL, Judge.

2       Summary dismissal was proposed for the reasons stated in the notice of

3 proposed summary disposition. No memorandum opposing summary dismissal has

4 been filed and the time for doing so has expired.

5       DISMISSED.

6       IT IS SO ORDERED.

7                                              ________________________________
8                                              MICHAEL E. VIGIL, Judge
9 WE CONCUR:


10 __________________________________
11 MICHAEL D. BUSTAMANTE, Judge


12 __________________________________
13 RODERICK T. KENNEDY, Judge




                                           2